20-12094-mew           Doc 12       Filed 09/11/20 Entered 09/11/20 15:52:21                   Main Document
                                                Pg 1 of 10


    Aaron Marks, P.C.                                         Chad J. Husnick, P.C.
    Joseph M. Sanderson                                       Richard U.S. Howell, P.C. (pro hac vice pending)
    Kimberly Pageau
    Jace A. Cearley
    KIRKLAND & ELLIS LLP                                      KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                        KIRKLAND & ELLIS INTERNATIONAL LLP
    601 Lexington Avenue                                      300 North LaSalle Street
    New York, New York 10022                                  Chicago, Illinois 60654
    Telephone:      (212) 446-4800                            Telephone:      (312) 862-2000
    Facsimile:      (212) 446-4900                            Facsimile:      (312) 862-2200

    Counsel to Posadas de Puerto Rico Associates, L.L.C.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
    CONDADO PLAZA ACQUISITION LLC, et al.,1                            ) Case No. 20-12094 (MEW)
                                                                       )
                                     Debtor.                           ) Jointly Administered
                                                                       )

                DECLARATION OF AARON MARKS IN SUPPORT OF
            POSADAS DE PUERTO RICO ASSOCIATES, L.L.C.’S MOTION
    TO DISMISS THE CHAPTER 11 CASES OF CONDADO PLAZA ACQUISITION LLC,
       CONDADO PLAZA ACQUISITION LAGOON, LLC, AND CONDADO PLAZA
     ACQUISITION OCEAN, LLC, OR, IN THE ALTERNATIVE, GRANTING RELIEF
                        FROM THE AUTOMATIC STAY




1     The last four digits of CPA employer identification number are 2094, the last four digits of Ocean’s employer
      identification number are 2095 and the last four digits of Lagoon’s employer identification number are 2096.
      Each of the Debtors maintains a mailing address at 1325 Avenue of the Americas, 28th Floor, New York, New
      York 10019.
20-12094-mew           Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21             Main Document
                                              Pg 2 of 10



        I, AARON MARKS, hereby declare under penalty of perjury pursuant to

28 U.S.C. § 1746, as follows:

        1.         I am a partner of the law firm Kirkland & Ellis LLP, counsel for Posadas de Puerto

Rico Associates, L.L.C. (“Posadas”). I am also counsel to Posadas in the underlying state court

litigation. I submit this Declaration in support of Posadas’ Motion to Dismiss the Chapter 11 Cases

of Condado Plaza Acquisition LLLC, Condado Plaza Acquisition Lagoon, LLC, and Condado

Plaza Acquisition Ocean, LLC (“Condado”), or, in the Alternative, Granting Relief From the

Automatic Stay.

        2.         Attached hereto as Exhibit 1 is a true and correct copy of the Complaint, as filed

with the Supreme Court of the State of New York, County of Monroe, at NYSCEF Doc. 1.

        3.         Attached hereto as Exhibit 2 is a true and correct copy of the Proposed Order to

Show Cause with Temporary Restraining Order, as filed with the Supreme Court of the State of

New York, County of Monroe, at NYSCEF Doc. 13.

        4.         Attached hereto as Exhibit 3 is a true and correct copy of a Notice of Entry, as filed

with the Supreme Court of the State of New York, County of Monroe, at NYSCEF Doc. 71.

        5.         Attached hereto as Exhibit 4 is a true and correct copy of the Notice of Appeal, as

filed with the Supreme Court of the State of New York, County of Monroe, at NYSCEF Doc. 72.

        6.         Attached hereto as Exhibit 5 is a true and correct copy of Condado’s Verified

Answer to Complaint and Counterclaims, as filed with the Supreme Court of the State of New

York, County of Monroe, at NYSCEF Doc. 75.

        7.         Attached hereto as Exhibit 6 is a true and correct copy of an Affirmation of Aaron

Marks, as filed with the Supreme Court of the State of New York, County of Monroe, at NYSCEF

Doc. 99.




PHIL1 5440185v.1
20-12094-mew      Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21           Main Document
                                         Pg 3 of 10



       8.     Attached hereto as Exhibit 7 is a true and correct copy of the Determination that a

Public Health Emergency Exists issued by Alex M. Azar II, Secretary of the U.S. Department of

Health and Human Services, pursuant to Section 319 of the Public Health Services Act,

42 U.S.C. § 247d, as filed with the Supreme Court of the State of New York, County of Monroe

as Exhibit A to the Affirmation of Aaron Marks, at NYSCEF Doc. 100.

       9.     Attached hereto as Exhibit 8 is a true and correct copy of a press release issued by

the CDC on February 26, 2020, entitled “CDC Confirms Possible Instance of Community Spread

of COVID-19 in U.S.,” as downloaded from the CDC’s website, as filed with the Supreme Court

of the State of New York, County of Monroe as Exhibit B to the Affirmation of Aaron Marks, at

NYSCEF Doc. 101.

       10.    Attached hereto as Exhibit 9 is a true and correct copy of the Opening Remarks of

the Director-General of the World Health Organization from the media briefing on March 11,

2020, as accessed on August 25, 2020 at https://www.who.int/dg/speeches/detail/who-director-

general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020, as filed with the

Supreme Court of the State of New York, County of Monroe as Exhibit C to the Affirmation of

Aaron Marks, at NYSCEF Doc. 102.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of Condado’s Order to

Show Cause submitted to the Appellate Division of the Supreme Court of the State of New York,

Fourth Judicial Department, on July 20, 2020, as filed with the Supreme Court of the State of New

York, County of Monroe as Exhibit D to the Affirmation of Aaron Marks, at NYSCEF Doc. 103.

       12.    Attached hereto as Exhibit 11 is a true and correct copy of Condado’s

Memorandum of Law in Support of Their Emergency Application for Interim Stay and to Modify,

Limit, Vacate or Stay the Preliminary Injunction submitted to the Appellate Division of the




                                               2
20-12094-mew      Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21             Main Document
                                         Pg 4 of 10



Supreme Court of the State of New York, Fourth Judicial Department, on July 20, 2020, as filed

with the Supreme Court of the State of New York, County of Monroe as Exhibit E to the

Affirmation of Aaron Marks, at NYSCEF Doc. 104.

       13.    Attached hereto as Exhibit 12 is a true and correct copy of the letter dated July 24,

2020 from Ivan E. Lee, Principal Appellate Court Attorney, informing the parties that the

Honorable Nancy E. Smith declined to sign Condado’s Order to Show Cause, as filed with the

Supreme Court of the State of New York, County of Monroe as Exhibit F to the Affirmation of

Aaron Marks, at NYSCEF Doc. 105.

       14.    Attached hereto as Exhibit 13 is a true and correct copy of the e-mail that I sent to

Defendants’ counsel, Anthony Dougherty and Jonathan E. Temchin, on August 18, 2020, as filed

with the Supreme Court of the State of New York, County of Monroe as Exhibit G to the

Affirmation of Aaron Marks, at NYSCEF Doc. 106.

       15.    Attached hereto as Exhibit 14 is a true and correct copy of the e-mail that I received

from Anthony Dougherty on August 19, 2020, as filed with the Supreme Court of the State of New

York, County of Monroe as Exhibit H to the Affirmation of Aaron Marks, at NYSCEF Doc. 107.

       16.    Attached hereto as Exhibit 15 is a true and correct copy of the e-mail that I sent to

Defendants’ counsel, Anthony Dougherty and Jonathan E. Temchin, on August 20, 2020, as filed

with the Supreme Court of the State of New York, County of Monroe as Exhibit I to the

Affirmation of Aaron Marks, at NYSCEF Doc. 108.

       17.    Attached hereto as Exhibit 16 is a true and correct copy of the temporary

restraining order entered on August 14, 2020, as filed with the Supreme Court of the State of New

York, County of Monroe as Exhibit K to the Affirmation of Aaron Marks, at NYSCEF Doc. 110.




                                                3
20-12094-mew      Doc 12    Filed 09/11/20 Entered 09/11/20 15:52:21           Main Document
                                        Pg 5 of 10



       18.    Attached hereto as Exhibit 17 is a true and correct copy of an Affidavit of Byron

Blount, as filed with the Supreme Court of the State of New York, County of Monroe, at NYSCEF

Doc. 111.

       19.    Attached hereto as Exhibit 18 is a true and correct copy of the Agreement of

Purchase and Sale between Posadas and Condado (“the Agreement”), as filed with the Supreme

Court of the State of New York, County of Monroe as Exhibit A to the Affidavit of Byron Blount,

at NYSCEF Doc. 112.

       20.    Attached hereto as Exhibit 19 is a true and correct copies of the Notices of

Assignment, as filed with the Supreme Court of the State of New York, County of Monroe as

Exhibit B to the Affidavit of Byron Blount, at NYSCEF Doc. 113.

       21.    Attached hereto as Exhibit 20 is a true and correct copy of the December 18, 2019

Notice of Adjournment, as filed with the Supreme Court of the State of New York, County of

Monroe as Exhibit C to the Affidavit of Byron Blount, at NYSCEF Doc. 114.

       22.    Attached hereto as Exhibit 21 is a true and correct copy of the First Amendment to

the Agreement, as filed with the Supreme Court of the State of New York, County of Monroe as

Exhibit D to the Affidavit of Byron Blount, at NYSCEF Doc. 115.

       23.    Attached hereto as Exhibit 22 is a true and correct copy of the Second Amendment

to the Agreement, as filed with the Supreme Court of the State of New York, County of Monroe

as Exhibit E to the Affidavit of Byron Blount, at NYSCEF Doc. 116.

       24.    Attached hereto as Exhibit 23 is a true and correct copy of the Third Amendment

to the Agreement, as filed with the Supreme Court of the State of New York, County of Monroe

as Exhibit H to the Affidavit of Byron Blount, at NYSCEF Doc. 119.




                                              4
20-12094-mew      Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21           Main Document
                                         Pg 6 of 10



       25.    Attached hereto as Exhibit 24 is a true and correct copy of an April 8, 2020 e-mail

from Condado’s principal, Roys Poyiadjis, to Byron Blount, as filed with the Supreme Court of

the State of New York, County of Monroe as Exhibit I to the Affidavit of Byron Blount, at

NYSCEF Doc. 120.

       26.    Attached hereto as Exhibit 25 is a true and correct copy of the May 4, 2020 letter

from Posadas to Condado providing notice of a new closing date, as filed with the Supreme Court

of the State of New York, County of Monroe as Exhibit J to the Affidavit of Byron Blount, at

NYSCEF Doc. 121.

       27.    Attached hereto as Exhibit 26 is a true and correct copy of the May 6, 2020 letter

from Condado to Posadas rejecting the new closing date, as filed with the Supreme Court of the

State of New York, County of Monroe as Exhibit K to the Affidavit of Byron Blount, at NYSCEF

Doc. 122.

       28.    Attached hereto as Exhibit 27 is a true and correct copy of the May 7, 2020 letter

from Condado to Posadas again refusing to close, as filed with the Supreme Court of the State of

New York, County of Monroe as Exhibit L to the Affidavit of Byron Blount, at NYSCEF Doc.

123.

       29.    Attached hereto as Exhibit 28 is a true and correct copy of the May 7 time is of the

essence letter from Posadas’ counsel to Condado, as filed with the Supreme Court of the State of

New York, County of Monroe as Exhibit M to the Affidavit of Byron Blount, at NYSCEF Doc.

124.

       30.    Attached hereto as Exhibit 29 is a true and correct copy of Posadas’ notice of

termination, as filed with the Supreme Court of the State of New York, County of Monroe as

Exhibit N to the Affidavit of Byron Blount, at NYSCEF Doc. 125.




                                               5
20-12094-mew      Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21           Main Document
                                         Pg 7 of 10



       31.    Attached hereto as Exhibit 30 is a true and correct copy of Condado’s response to

Posadas’ notice of termination, as filed with the Supreme Court of the State of New York, County

of Monroe as Exhibit O to the Affidavit of Byron Blount, at NYSCEF Doc. 126.

       32.    Attached hereto as Exhibit 31 is a true and correct copy of an Affidavit of Carlos

A. Valldejuly, as filed with the Supreme Court of the State of New York, County of Monroe, at

NYSCEF Doc. 127.

       33.    Attached hereto as Exhibit 32 is a true and correct copy of the original Spanish and

official English translation of executive order OE-2020-020 issued by the Governor of Puerto

Rico, Hon. Wanda Vázquez Garced, on March 12, 2020, as filed with the Supreme Court of the

State of New York, County of Monroe as Exhibit A to the Affidavit of Carlos A. Valldejuly, at

NYSCEF Doc. 128.

       34.    Attached hereto as Exhibit 33 is a true and correct copy of the original Spanish and

official English translation of executive order OE-2020-023 issued by the Governor of Puerto Rico

on March 15, 2020, as filed with the Supreme Court of the State of New York, County of Monroe

as Exhibit B to the Affidavit of Carlos A. Valldejuly, at NYSCEF Doc. 129.

       35.    Attached hereto as Exhibit 34 is a true and correct copy of the original Spanish and

official English translation of executive order OE-2020-038 issued by the Governor of Puerto Rico

on May 1, 2020, as filed with the Supreme Court of the State of New York, County of Monroe as

Exhibit C to the Affidavit of Carlos A. Valldejuly, at NYSCEF Doc. 130.

       36.    Attached hereto as Exhibit 35 is a true and correct copy of the original Spanish and

English translation of an e-mail chain between Posadas’ Puerto Rico counsel (O’Neill & Borges,

LLC) and Manuel E. Avila de Jesus, Esq., director of the Puerto Rico Notarial Inspections Office,




                                               6
20-12094-mew       Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21           Main Document
                                          Pg 8 of 10



as filed with the Supreme Court of the State of New York, County of Monroe as Exhibit D to the

Affidavit of Carlos A. Valldejuly, at NYSCEF Doc. 131.

       37.     Attached hereto as Exhibit 36 is a true and correct copy of the original Spanish and

English translation of the Complaint in Condado Plaza Acquisition, LLC, Condado Plaza

Acquisition Lagoon, LLC and Condado Plaza Acquisition Ocean, LLC v. Posadas de Puerto Rico

Associates, LLC and Fidelity National Title Insurance Company, No. SJ2020CV02703 filed in the

Puerto Rico Court (“the Puerto Rico action”), as filed with the Supreme Court of the State of New

York, County of Monroe as Exhibit E to the Affidavit of Carlos A. Valldejuly, at NYSCEF Doc.

132.

       38.     Attached hereto as Exhibit 37 is a true and correct copy of the original Spanish and

English translation of Condado’s ex parte motion for a lis pendens and a temporary restraining

order in the Puerto Rico action, as filed with the Supreme Court of the State of New York, County

of Monroe as Exhibit F to the Affidavit of Carlos A. Valldejuly, at NYSCEF Doc. 133.

       39.     Attached hereto as Exhibit 38 is a true and correct copy of the original Spanish and

English translation of Condado’s motion filed in the the Puerto Rico action for a preliminary

injunction to pospone the closing, as filed with the Supreme Court of the State of New York,

County of Monroe as Exhibit G to the Affidavit of Carlos A. Valldejuly, at NYSCEF Doc. 134.

       40.     Attached hereto as Exhibit 39 is a true and correct copy of the original Spanish and

English translation of the orden de anotación de demanda (lis pendens) issued by the Puerto Rico

Court in the Puerto Rico action, as filed with the Supreme Court of the State of New York, County

of Monroe as Exhibit H to the Affidavit of Carlos A. Valldejuly, at NYSCEF Doc. 135.

       41.     Attached hereto as Exhibit 40 is a true and correct copy of the original Spanish and

English translation of the order dismissing the Puerto Rico action, as filed with the Supreme Court




                                                7
20-12094-mew       Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21            Main Document
                                          Pg 9 of 10



of the State of New York, County of Monroe as Exhibit I to the Affidavit of Carlos A. Valldejuly,

at NYSCEF Doc. 136.

       42.     Attached hereto as Exhibit 41 is a true and correct copy of the original Spanish and

English translation of the Notice of Appeal and brief filed in the Puerto Rico action, as filed with

the Supreme Court of the State of New York, County of Monroe as Exhibit J to the Affidavit of

Carlos A. Valldejuly, at NYSCEF Doc. 137.

       43.     Attached hereto as Exhibit 42 is a true and correct copy of the Order to Show

Cause, as filed with the Supreme Court of the State of New York, County of Monroe, at NYSCEF

Doc. 150.

       44.     Attached hereto as Exhibit 43 is a true and correct copy of the Order directing

Condado and Roys Poyiadjis to show cause why it should not be held in contempt of the anti-suit

injunction, as filed with the Supreme Court of the State of New York, County of Monroe, at

NYSCEF Doc. 152.

       45.     Attached hereto as Exhibit 44 is a true and correct copy of Posadas’ September 2,

2020 letter to the New York state court, as filed with the Supreme Court of the State of New York,

County of Monroe, at NYSCEF Doc. 157.

       46.     Attached hereto as Exhibit 45 is a true and correct copy of Condado’s September

2, 2020 letter to the New York state court, as filed with the Supreme Court of the State of New

York, County of Monroe, at NYSCEF Doc. 158.

       47.     Attached hereto as Exhibit 46 is a true and correct copy of the Reply Affidavit of

Roys Poyiadjis, as filed with the Supreme Court of the State of New York, County of Monroe, at

NYSCEF Doc. 167.




                                                 8
20-12094-mew       Doc 12     Filed 09/11/20 Entered 09/11/20 15:52:21          Main Document
                                          Pg 10 of 10



       48.     Attached hereto as Exhibit 47 is a true and correct copy of an email from the law

clerk for Justice Odorisi to the parties, dated September 8, 2020.



Dated: Scarsdale, New York
       September 11, 2020                              /s/ /Aaron Marks, P.C.
                                                       Aaron Marks, P.C.




                                                 9
